    Case: 3:18-cv-50040 Document #: 102 Filed: 06/26/19 Page 1 of 1 PageID #:360


                    U.S. District Court for the Northern District Of Illinois
                                  Attorney Appearance Form


 Case Title: Pursley v. City of Rockford, et.           Case Number: 3:18 cv 50040


An appearance is hereby filed by the undersigned as attorney for:
City Administrator for the Estate of Gary Reffett

Attorney name (type or print): Robert C. Pottinger

Firm: Barrick, Switzer, Long, Balsley & Van Evera, LLP

Street address: 6833 Stalter Drive, Rockford, IL 61108

City/State/Zip: Rockford, IL 61108

Bar ID Number: 6202815                                 Telephone Number: 815-962-6611
(See item 3 in instructions)

Email Address: rcpoUingerbslbv.comlekuellingbslbv.com

Are you acting as lead counsel in this case?                                      Yes           No
Are you acting as local counsel in this case?
                                                                            D Yes                No
Are you a member of the court’s trial bar?                                        Yes           No
If this case reaches trial, will you act as the trial attorney?                   Yes           No
If this is a criminal case, check your status.
                                                            D      Retained Counsel

                                                            D     Appointed Counsel
                                                                  If appointed counsel, are you
                                                                       Federal Defender

                                                                  El CJA Panel Attorney
In order to appear before this court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appearpro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.


Executed on June 26, 2019

Attorney signature:        SI Robed C. Pottinger
                           (Use electronic signature if the appearance form is filed electronically.)

                                                                                           Revrsed 8/1/2015
